—Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered December 4, 1992, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant, upon pleading guilty to two counts of criminal sale of a controlled substance in the third degree, was sentenced as a second felony offender to concurrent terms of imprisonment of 4 (ó to 9 years. On this appeal, defendant claims that his guilty plea was invalid and that his sentence amounts to cruel and unusual punishment.
A review of the record of the plea allocution reveals that defendant’s plea was knowing, voluntary and intelligent. Further, we find no support for defendant’s contention that the sentence imposed constitutes cruel and unusual punishment. Finally, given that defendant pleaded guilty knowing that he would receive the sentence imposed, which was the most *816lenient prison term possible, we decline to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.